Exhibit 10.1

AMENDMENT NO. 1 TO

POST-RETIREMENT MEDICAL BENEFITS COVERAGE AGREEMENT

This Amendment No. 1 (this “Amendment”) to the Post-Retirement Medical Benefits
Coverage Agreement effective as of December 27, 2007 is entered into effective
as of January 31, 2017, by VCA Inc., a Delaware corporation (the “Company”), and
Robert L. Antin, an individual (“Antin”).

RECITALS

WHEREAS, the Company and Antin are parties to that certain Post-Retirement
Medical Benefits Coverage Agreement, effective as of December 27, 2007 (the
“Agreement”); and

WHEREAS, the Company and Antin desire to amend the Agreement as provided for
herein.

AMENDMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the terms,
covenants and conditions contained herein, the parties hereto amend the
Agreement as follows:

1.    Section 1.1 of the Agreement hereby is amended and restated to read in
full as follows:

1.1.    “Following termination of Antin’s position as an employee of the
Company, at Antin’s option, the Company shall continue to provide medical
benefits coverage for Antin and his family (for all purposes of this agreement,
references to family or spouse shall include a registered domestic partner)
commencing on or after the date Antin attains (or in the case of surviving
family, would have attained) from the date of Antin’s termination of employment
until the last to occur of (a) Antin’s death, (b) the death of Antin’s spouse,
or (c) the end of the month in which occurs the attainment of age 30 by each of
Antin’s children; provided, however, that medical benefit coverage for each of
Antin’s children shall cease at the end of the month in which such child’s 30th
birthday occurs (unless such child is disabled, in which case coverage shall
continue), if earlier. Such medical benefits coverage shall be at least as
favorable as the most favorable level, type and basis of medical coverage
provided to Antin and his family at any time within five years before
termination of Antin’s employment with the Company. Upon Antin’s or any eligible
family member’s eligibility for Medicare (or a similar program), Antin or any
such eligible family member shall have the option, but not the obligation, to
enroll in Medicare (or such similar program). If Antin or any eligible family
member elects to enroll in such program, then the Company’s obligation hereunder
to such enrolled person shall be limited thereafter to providing Medicare
supplemental coverage and Antin medical excess claims insurance coverage (to the
extent such coverage continues to be in effect immediately prior to Antin’s
termination of employment) or



--------------------------------------------------------------------------------

substantially similar policies. Any reference in this Agreement to the term
“Antin Edge Medical Reimbursement Insurance” means Antin medical excess claims
insurance coverage.”

2.    A new Section 1.4 hereby is added to read in full as follows:

“1.4    In addition to the medical benefits coverage provided in Section 1.1,
for a period of seven years following the date of termination of Antin’s
position as an employee of the Company, Antin will continue to be eligible for
pet care benefits (currently, in the form of an employee discount) on the same
terms as provided from time to time by the Company to its executive officers;
provided, however, that nothing contained in this Agreement will, in any manner
whatsoever, directly or indirectly, require the Company to maintain pet care
benefits for its Antin officers or otherwise prohibit the Company from amending,
modifying, curtailing, discontinuing, or otherwise terminating the pet care
benefits provided at any time to its Antin officers (whether before or after the
date of Antin’s termination).”

3.    Effect of Amendment. Except as specifically set forth above, the Agreement
shall remain in full force and effect, and is hereby ratified and confirmed, as
expressly amended hereby, in all respects.

4.    Miscellaneous. This Amendment may be executed in any number of
counterparts, each of which will be considered to be an original, and all such
executed counterparts will together constitute one document. The provisions of
this Amendment are severable, and if any one or more provisions are determined
to be judicially unenforceable, in whole or in part, the remaining provisions
will nevertheless be binding and enforceable. No amendment or modification of
this Amendment or waiver of the terms and conditions hereof shall be binding
unless approved in writing by each of the parties hereto. Except to the extent
governed by the Employee Retirement Income Security Act of 1974, as amended,
this Amendment shall be governed by and construed in accordance with the laws of
the state of California, without regard to its conflict of laws provisions.

Signature page follows

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has signed this Amendment on the date
opposite their signature below.

 

      VCA INC. Date: January 31, 2017      

/s/ Arthur J. Antin

      By: Arthur J. Antin       Its: Chief Operating Officer       ANTIN Date:
January 31, 2017      

/s/ Robert L. Antin

Robert L. Antin